                          Case 16-20735-LMI        Doc 211       Filed 02/20/20      Page 1 of 2




           ORDERED in the Southern District of Florida on February 20, 2020.




                                                                 Laurel M. Isicoff
                                                                 Chief United States Bankruptcy Judge
___________________________________________________________________________



                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA

             IN RE:                                              Case No. 16-20735-BKC-LMI

                                                                 Chapter 13
             Henry Ward Kendrick,

                      Debtor.
             ________________________________/
                              ORDER TO SHOW CAUSE WHY ALL PRO SE
                               PLEADINGS SHOULD NOT BE STRICKEN

                  THIS CAUSE came before the Court sua sponte. A review of the record in this case

           indicates that the Debtor has filed motions and pleadings pro se, however the record also reflects

           that Attorney Peggy Urbaneja is still counsel of record to the Debtor. It appears that Attorney

           Urbaneja is filing the Debtor’s pro se documents in this matter. Pursuant to Local Rule 9010-

           1(B)(2) the Debtor is not permitted to file any pleadings in this matter pro se so long as Attorney

           Urbaneja is counsel of record for the Debtor. It is

                  ORDERED that

                  1.      Attorney Peggy Urbaneja shall appear at a hearing on February 26, 2020 at 1:30
              Case 16-20735-LMI         Doc 211       Filed 02/20/20    Page 2 of 2




p.m. at the United States Bankruptcy Court, 301 North Miami Avenue, Courtroom 8, Miami,

Florida to show cause why all the of the Debtor’s pro se pleadings should not be stricken from the

record because he is still represented by counsel.

                                                ###

       The Clerk of Court shall serve a copy of this order upon all parties in interest.




                                                 2
